Gerber, J.,
Petitioner,'Joseph A. Barry, 3rd, appealed to this court from a six-month suspension of his operator’s license. On September 26, 1958, petitioner’s license was suspended for 30 days. On October 17, 1958, petitioner was arrested for operating a vehicle during a period of suspension and pleaded guilty to that offense in Cumberland County. Shortly thereafter, petitioner learned that his operator’s privileges had been reinstated on October 17, 1958. Petitioner did not know of the reinstatement on October 17 or when he entered his guilty plea. Petitioner’s license was suspended for six months as a result of his plea of guilty to the charge of driving on October 17th which was allegedly during a period of suspension.
Although petitioner was under the belief that by driving on October 17,1958, he had committed a criminal offense, the facts indicate that his operating privileges had been restored that day. Therefore petitioner was not operating during a period of suspension and his plea of guilty was erroneously entered because of his ignorance of the reinstatement.
Since petitioner’s operating privileges had been reinstated on October 17, 1958, his act of driving that day was lawful. The six-month suspension for driving during a period of suspension was improper for, despite his guilty plea, petitioner had not violated the law as respects operating during a period of suspension.
*571And now, to wit, June 13, 1959, in view of the foregoing, the six-month suspension of the operator’s privileges of Joseph A. Barry, 3rd, is reversed and the Secretary of Revenue is directed to reinstate the operating privileges of Joseph A. Barry, 3rd.